Citation Nr: 9913037	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-13 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy due to herbicide agent exposure 
(including Agent Orange).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from January 1965 to 
December 1966.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1996 
rating decision by the New Orleans, Louisiana, Regional 
Office (RO), which denied service connection for acute and 
subacute peripheral neuropathy due to herbicide agent 
exposure (including Agent Orange).  Although in March 1998, 
the Board remanded the case to the RO to schedule a "Travel 
Board hearing", the RO did not schedule such hearing, as 
will be explained in detail below.  


REMAND

As the Board explained in its March 1998 remand, in a 
February 1997 Substantive Appeal, appellant checked off boxes 
therein indicating that he wanted a Board hearing and "will 
appear personally in Washington, DC, before the BVA."  Such 
hearing was scheduled for April 1998.  In February 1998 
letters, appellant and his representative informed the VA 
that such hearing should be postponed because appellant's 
medical condition precluded travel to Washington; and 
requested that such hearing be rescheduled and held at the RO 
(i.e., a "Travel Board hearing").  Since "Travel Board 
hearings" are scheduled by the RO (See 38 C.F.R. § 20.704(a) 
(1998)), the Board remanded the case in March 1998 for that 
purpose, in order to satisfy procedural due process concerns.

In a May 1998 letter, appellant again informed the RO that he 
still desired a "Travel Board hearing."  He also requested 
therein that the RO obtain additional medical records from a 
certain VA Medical Center.  Subsequently, the RO obtained 
additional VA medical records and issued an October 1998 
Supplemental Statement of the Case, which discussed those 
additional VA medical records.  In an accompanying notice, 
the appellant was advised that with respect to the October 
1998 Supplemental Statement of the Case, he had a certain 
time period to "make any comment you wish concerning the 
additional information."  Later that month, after receiving 
the October 1998 Supplemental Statement of the Case, 
appellant sent the RO a letter stating that he had no "other 
information or material in support of my claim....  Please 
proceed with my appeal request as soon as possible."  In 
view of his earlier specific request, post-remand, for a 
Travel Board hearing, the Board is of the opinion that the 
request meant he wanted to be scheduled for the hearing as 
soon as possible.  Instead, the case has been returned to the 
Board.  No specific withdrawal of the hearing request has 
been made, and his representative can not undertake to 
withdraw the request without the appellant's consent, which 
is not evidenced in this case.  See also 38 C.F.R. 
§ 20.704(e) (1998).

Accordingly, the case is again REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and his 
representative notice thereof.  If the 
veteran does not desire such hearing, he 
should specifically withdraw his request 
in writing.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



